Citation Nr: 0311081	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 998	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of initial rating assignment for service-
connected residuals of a right thumb injury, rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1968 to June 1972.  

2.  On February 3, 2003, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran, through a facsimile 
transmission from the RO, that the veteran had requested to 
withdraw the appeal on the issue of determination of initial 
rating assignment for service-connected residuals of a right 
thumb injury.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the appellant on the 
issue of determination of initial rating assignment for 
service-connected residuals of a right thumb injury have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(1), (d)(3) (West 2002); 
38 C.F.R. §§ 20.201, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1968 to 
June 1972.  From a rating decision dated in February 1997, 
the veteran entered notice of disagreement with the initial 
rating assignment for service-connected residuals of a right 
thumb injury.  An initial rating of 10 percent was assigned 
following the notice of disagreement.  

On February 3, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through a facsimile transmission from the RO, that 
the veteran had requested to withdraw this appeal.  The 
facsimile transmission included a written statement by the 
veteran, dated in December 2002, in which he requested to 
"cancel my appeal for upgrade of traumatic arthritis SC."  
Subsequently, on April 28, 2003, prior to the promulgation of 
a decision in the appeal, the Board also received 
notification from the appellant, through a facsimile 
transmission from his representative, that the veteran had 
requested to withdraw this appeal.  The facsimile 
transmission included a written statement by the veteran, 
dated in December 2002, in which he wrote: "I recently 
requested my claim for an appeal on my SC for arthritis on my 
right thumb at the VBA [sic] in Washington be dropped."  
Again on May 14, 2003, the Board received notification from 
the veteran, through a facsimile transmission from the RO, 
that the veteran had requested to withdraw this appeal.  The 
facsimile transmission included another copy of the veteran's 
December 2002 hand written request to "cancel" his appeal. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing before a timely substantive appeal is 
filed.  38 C.F.R. § 20.204(a).   A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The appellant 
has in writing withdrawn this appeal; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The veteran's appeal of initial rating assignment for 
service-connected residuals of a right thumb injury is 
dismissed.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



